Citation Nr: 1539078	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  04-41 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to October 14, 2008 for a back strain with degenerative changes of the thoracolumbar spine on a schedular basis.

2.  Entitlement to an evaluation in excess of 10 percent prior to October 14, 2008 for a back strain with degenerative changes of the thoracolumbar spine on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 40 percent from October 14, 2008 for a back strain with degenerative changes of the thoracolumbar spine.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to the back strain with degenerative changes of the thoracolumbar spine, bilateral lower extremity mononeuritis, and bilateral pes planus.

7.  Entitlement to service connection for a left leg disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1975, January 1980 to June 1981, October 1983 to March 1984, and from May 1997 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2015 at a Board hearing in Washington, DC; a transcript is of record.

The issues of entitlement to evaluations in excess of 10 percent prior to October 14, 2008 for a back strain with degenerative changes of the thoracolumbar spine on an extraschedular basis and 40 percent from October 14, 2008, service connection for bilateral knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 14, 2008, the back strain with degenerative changes of the thoracolumbar spine was characterized by moderate limitations of motion.

2.  Prior to December 7, 2011, the bilateral lower extremity mononeuritis was characterized by pain.

3.  The evidence is at least in equipoise regarding whether the Veteran's hypertension is related to service.

4.  In June 2015, prior to the promulgation of a decision in the current appeal, the Veteran requested that her claims for service connection for a left hip disability and left leg disability be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  Prior to October 14, 2008, the criteria for an evaluation of 20 percent for a back strain with degenerative changes of the thoracolumbar spine on a schedular basis were met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (2003) and 5242 (2014).

2.  The criteria for a separate 10 percent evaluation for left lower extremity mononeuritis prior to December 7, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a separate 10 percent evaluation for right lower extremity mononeuritis prior to December 7, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a left hip disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

6.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a left leg disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 
Letters dated in June 2003, March 2006, November 2006, and August 2008 addressed the notice requirements, and the matters were subsequently re-adjudicated.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records or lay statements.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

I.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher initial disability rating is warranted for the Veteran's back strain with degenerative changes of the thoracolumbar spine.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2014).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2003).

Under the rating criteria in effect from September 26, 2003, The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2014). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

VA treatment records show ongoing complaints of back pain.  X-rays of the spine from July 2003 VA treatment show degenerative bony changes to the thoracic spine, and pedicles were intact.  X-rays of the lumbar spine show degenerative changes.  December 2006 x-rays show localized degenerative joint disease at the posterior elements of L4 and L5.  In July 2015 a friend of the Veteran wrote that she had known her since 2003 and that the Veteran complained of back pain at that time.

The Board notes that at the October 14, 2008 VA examination for the back, range of motion was forward flexion to 30 degrees, extension to 10 degrees, bilateral lateral rotation to 20 degrees, and bilateral lateral flexion to 20 degrees.  Giving the benefit of the doubt to the Veteran, the Board finds that there was a moderate degree of limitation of motion prior to October 14, 2008.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran qualifies for a 20 percent evaluation under the old rating criteria of Diagnostic Code 5292 prior to October 14, 2008 for having a moderate degree of limitation of motion.  See 38 C.F.R. § 4.71a (2003).  The Veteran did not qualify for an evaluation in excess of 20 percent prior to October 14, 2008 because the record does not show severe limitation of motion.  See id.  In addition, the record does not show that the Veteran had ankylosis of the thoracolumbar spine.  Therefore, Diagnostic Code 5287, in effect prior to September 26, 2003, is not applicable.  See id.  Furthermore, the record does not show intervertebral disc syndrome.  Therefore, Diagnostic Code 5243 is not applicable.  See 38 C.F.R. § 4.71a (2014).  The Veteran does not qualify for an evaluation in excess of 20 percent prior to October 14, 2008 under the current general rating formula for diseases and injuries of the spine because the record does not show that she had forward flexion of 30 degree or less or ankylosis.  See id., Diagnostic Code 5242.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of her service-connected back disability, but the current disability evaluation contemplates these limitations, including the limitation of range of motion and pain.  Thus, the 20 percent evaluation presently assigned prior to October 14, 2008 adequately contemplates the objective findings and subjective complaints, and an increased evaluation is not warranted at any time during the course of the appeal.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected back disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time prior to October 14, 2008 was the disability on appeal more disabling than as currently rated under the present decision of the Board. 

In regards to the lower extremities, VA treatment records show that from 2001 the Veteran has complained of leg pain.  The Veteran's testimony from the June 2015 hearing indicates that the leg pain has been ongoing, and the Board finds her to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, since the record shows that the leg pain is related to the back disability, the Board finds herein that prior to December 7, 2011, the Veteran is entitled to separate 10 percent evaluations for the left and right lower extremities for mononeuritis.  At the June 2015 hearing, the Veteran testified that 10 percent evaluations prior to December 7, 2011 would satisfy her appeal in regards to the lower extremities.  Therefore, the grant of separate 10 percent evaluations prior to December 7, 2011 is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to evaluations greater than 10 percent.

II.  Service Connection for Hypertension

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection will also be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran is seeking service connection for hypertension.  She had a VA examination for hypertension in December 2006.  It was noted that the Veteran had had hypertension since 1996 to 1997.  The examiner felt that the Veteran had poorly controlled hypertension most likely secondary to interrupted therapy.  In March 2009, a private physician wrote that she treated the Veteran over 12 years earlier for hypertension.  The Veteran testified at the June 2015 hearing that she was told that she had hypertension when she left active service in 1998.  The Veteran is competent to report a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the Board finds her to be credible.

Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The record is at least in equipoise regarding whether the Veteran has had hypertension since her final period of active service.  Therefore, the claim for service connection is granted.

III.  Service Connection for Left Hip and Left Leg Disabilities

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the June 2015 Board hearing, the Veteran withdrew the issues of service connection for left hip and left leg disabilities.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

An evaluation of 20 percent for a back strain with degenerative changes of the thoracolumbar spine prior to October 14, 2008 is granted.

An evaluation of 10 percent for left lower extremity mononeuritis prior to December 7, 2011 is granted.

An evaluation of 10 percent for right lower extremity mononeuritis prior to December 7, 2011 is granted.

Service connection for hypertension is granted.

The appeal as to the issue of entitlement to service connection for a left hip disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left leg disability is dismissed.


REMAND

The Veteran last had a VA examination for degenerative changes of the thoracolumbar spine in May 2013.  She testified at the June 2015 Board hearing that her back has worsened since then.  As such, VA is required to afford a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

The Veteran is seeking service connection for bilateral knee disabilities, to include as secondary to the back strain with degenerative changes of the thoracolumbar spine, bilateral lower extremity mononeuritis, and bilateral pes planus.  VA treatment records show that the Veteran has osteoarthritis of the knees.  The Veteran was also diagnosed with degenerative arthritis of the knees at a December 2006 VA examination.  No opinion on etiology was provided.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for a new examination before the issue can be decided on the merits.  The examiner must provide an opinion on service connection on a secondary basis, including whether the knee disabilities have been aggravated by the service connected back, leg and foot disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect her ability to work.  The resolution of the claims for an increased evaluation for the back disability and service connection for knee disabilities may affect whether the Veteran is entitled to a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  Further, on remand there must be further development regarding entitlement to a TDIU.  In addition, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to an extraschedular rating for the back disability will also be remanded.

The record shows that the Veteran receives treatment through VA.  VA treatment records to July 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service knee disabilities, and the nature, extent and severity of her back disability, and the impact of the service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to her claims.  She should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

4.  Obtain VA treatment records from July 2010 to the present, to include from the Wilmington, Delaware and Washington, DC VA Medical Centers.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of her service-connected back strain with degenerative changes of the thoracolumbar spine and lower extremity mononeuritis.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  

6.  Schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any bilateral knee disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral knee disabilities are related to service or had their onset within one year of discharge from active duty.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's knee disabilities were caused or aggravated by her service-connected back strain with degenerative changes of the thoracolumbar spine, bilateral lower extremity mononeuritis, and bilateral pes planus.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


